Citation Nr: 0123739	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for cerebral palsy.

2.  Entitlement to a compensable disability rating for a 
service-connected generalized anxiety disorder from August 
28, 1991, to July 8, 1999, on appeal from the initial grant 
of service connection.

3.  Entitlement to a disability rating in excess of 60 
percent for a service-connected generalized anxiety disorder 
from July 9, 1999, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney 
at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 1992, the RO denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
cerebral palsy and the veteran appealed.  The Board reopened 
the claim in August 1993 and denied service connection on the 
merits.  The veteran filed an appeal from the Board's 
decision with the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).  
In August 1994, the Court vacated the Board's decision and 
remanded the case to the Board to comply with the 
instructions in a Joint Motion for Remand and to Stay Further 
Proceedings.  The Board remanded the case to the RO in 
October 1994 and May 1996 for additional development. 

In September 1999, the RO granted service connection for a 
generalized anxiety disorder, evaluated as noncompensable 
from August 28, 1991, and as 60 percent disabling from July 
9, 1999.  The veteran appealed.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In May 2001, he requested, through his 
attorney, that he be scheduled for a personal hearing.  In an 
August 2001 letter, the Board asked that he clarify whether 
or not he wanted to attend a hearing before the Board.  He 
replied in September 2001 that he wanted to attend a hearing 
before a member of the Board at the RO.  Accordingly, while 
the Board sincerely regrets the delay, in order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

